Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-6 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on prior-filed U.S. Application Serial No. 11/878579 filed on July 25, 2007, U.S. Application Serial No. 15134677 (now U.S. Patent No. 10126608) filed on April 21, 2016, U.S. Application Serial No. 16163794 (now U.S. Patent No. 10802353) filed on October 18, 2018, U.S. Application Serial No. 16521228 filed on July 24, 2019.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021, August 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita, U.S. Patent Publication No. 20060279504 in view of Lee, U.S. Patent Publication No. 2004/0150771 and Sato et al, U.S. Patent Publication No. 20030179335.


a plurality of pixels arranged in a display portion (see Fujita figure 1, element 150 pixel); 

a signal line control circuit connected to a plurality of signal lines (see Fujita figure 1, element 102 data line driving circuit, 120 data lines); 

a plurality of thin film transistors inputting a pixel signal to a corresponding one of the pixels from the corresponding one of the signal lines (see Fujita figure 1, element 151 TFT and paragraphs 0007-0015, 0074 specifically for example paragraph 0011 where each pixel circuit, a gate of the TFT 151 is connected to the scanning line 110, and a source of the TFT 151 is connected to the data line 120. In addition, a drain of the TFT 151 is connected to the pixel electrode 155 and the storage capacitor 153. In this way, the TFT 151 connects or disconnects the data line 120 to or from the pixel electrode 155 and the storage capacitor 153, in response to a control signal transmitted through the scanning line 110.); 

a common electrode (see Fujita figure 1, element 156, figure 9, element 156 and paragraph 0137 where a counter substrate 452 which is arranged opposite to the element substrate 451 and has, for example, a common electrode 156 formed thereon) 



a common line that is connected to the common electrode through a plurality contact holes (see Fujita figure 1, element 106 common wiring lines, 105 connecting portions) 



wherein the common line is disposed outside the display portion along 

a plurality of gate lines electrically connected to the thin film transistors (see Fujita figure 1, element 110 scanning lines); 

a gate line control circuit that is connected to the plurality of the gate lines and configured to provide a gate signal to each of the gate lines (see Fujita figure 1, element 101 scanning line driving circuit); and 



Fujita is silent regarding an insulating film disposed on the common electrode; wherein the common line is disposed between the substrate and the insulating film, and wherein the common line is disposed outside the display portion along four sides of the display portion.  

In the same field of endeavor, liquid crystal display, Lee teaches an insulating film disposed on the common electrode (see Lee figure 2B, element 220 common electrode, 130 insulation layer).  One of ordinary skill in the art would have been motivated to have modified Fujita to have incorporated an insulation layer disposed on a common electrode as disclosed by Lee so as to reduce distortion of a signal outputted from a driver circuit.  Incorporation of an insulation layer would have resulted in having a common line (see Fujita figure 1, element 106 common wiring line) is disposed between a substrate (see Fujita figure 1, element 100 substrate; Lee figure 2B, 100 first substrate) and an insulating film (see Lee figure 2B, element 130 insulation layer).

Fujita as modified by Lee is silent regarding wherein the common line is disposed outside the display portion along four sides of the display portion.  In the same field of endeavor, liquid crystal display devices, Sato teaches an annular-shaped 

Consider claim 2, Fujita as modified by Lee and Sato teaches all the limitations of claim 1 and further teaches wherein the common line is disposed in an area where the pixels are not formed in plan view (see Fujita figure 1, element 106, 150 where common wiring line 106 is formed in an area where pixels 150 are not formed). 

Consider claim 3, Fujita as modified by Lee and Sato teaches all the limitations of claim 1 and further teaches wherein, in plan view, the common line and the contact holes are disposed outside the display portion such that the common line does not overlap the pixel electrodes arranged in the display portion (see Fujita figure 1, element 106, 105, 150 where common wiring line 106 and connecting portions 105 are formed in an area where pixels 150 are not formed).



Consider claim 5, Fujita as modified by Lee and Sato teaches all the limitations of claim 1 and further teaches wherein the common electrode overlaps the plurality of pixels (see Fujita figure 1, element 156, figure 9, element 156 and paragraph 0137 where a counter substrate 452 which is arranged opposite to the element substrate 451 and has, for example, a common electrode 156 formed thereon) and the gate line control circuit (see Lee figure 2B, element 220 common electrode, 130 insulation layer, 160 gate driver circuit).  One of ordinary skill in the art would have been motivated to have further incorporated to have a common electrode on second substrate overlapping a gate driver as disclosed by Lee so as to reduce manufacturing costs/steps by using similar sized substrates obviating procurement/manufacture of different sized substrate parts.  Further, having such a configuration would function equally well to provide gate driving circuit on a first substrate of a display device.  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; 

Consider claim 6, Fujita as modified by Lee and Sato teaches all the limitations of claim 1 and further teaches wherein the signal line control circuit is disposed between the display portion and the common line (see Fujita figure 1, element 102 data line driving circuit, 120 data lines; Sato paragraphs 0006, 0009, 0138, 0271-0281 and figure 63, element COM, GSCL specifically for example paragraph 0273 where In the construction shown in FIG. 63, a annular-shaped interconnection layer COM is formed to extend along the periphery of the transparent substrate SUB1, and this interconnection layer COM is formed outside the scanning signal driver circuit GSCL and the video signal driver circuit.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10606133. Although the claims at issue both claim display structure including similar arrangement for a common wiring line with respect to driving circuits and a display area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwakabe et al, U.S. Patent Publication No. 20020004108 (figure 7A-8B, 11), Hwang et al, U.S. Patent Publication No. 2007/0152943 (figure 1-2), Kawamura et al, U.S. Patent Publication No. 2011/0242469 (figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Dorothy Harris/Primary Examiner, Art Unit 2625